Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28th, 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed November 28th, 2022, with respect to the rejections of claims Claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 15 recites the limitation “the one or more additional tests" in Lines 11-12 and Lines 8-9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 and 17-20 are rejected for depending on rejected base claims and inheriting all the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0160521 A1; hereafter: Wang) in view of Krishnan et al. (US 2005/0049497 A1; hereafter: Krishnan).
Regarding Claim 1, Wang teaches: a device (Abstract: “Some embodiments of the disclosure provide a diabetic retinopathy recognition system (S) based on fundus image.”) configured to capture an image of a patient, the device comprising: a camera configured to capture the image of the patient (¶44: “the image acquisition apparatus 1 is not particularly limited, as long as the apparatus is capable of acquiring fundus images. For example, a desktop fundus camera (or video camera), a handheld fundus camera (or video camera), or the like may be used.”); at least one processor; and at least one system memory encoding instructions which, when executed by the at least one processor, (¶133: “all or part of the steps in the above embodiments can be completed by a program to instruct related hardware, and the program can be stored in a computer readable storage medium.”; related hardware includes processors or processing units as computer readable storage mediums are commonly coupled with processors) cause the device to: capture contextual data associated with the image (¶71: “the adjustment unit 112 may also perform other processing on a fundus image including, for example, distinguishing a fundus area from a patient information area in a fundus image (e.g., some fundus images may include names, medical insurance numbers, and the like), and resizing fundus images processed by different fundus camera devices using different algorithms to solve problem such as uniformizing fundus background”); allow a caregiver to select the image to be stored (¶61: “any one of the plurality of fundus images may be used as the target fundus images.”); forward the image and the contextual data to a remote server for processing using artificial intelligence (¶51: “The automatic recognition apparatus 2 may be arranged in a cloud server (not shown), and the image acquisition apparatus 1 interacts with the automatic recognition apparatus 2 based on network communication.”; ¶53: “The automatic recognition apparatus 2 may include the artificial neural network 10A”), receive a proposed diagnosis determined by the artificial intelligence on the remote server, the proposed diagnosis being based upon the image and the contextual data (¶49: “the output apparatus 3 may receive the processing result of the automatic recognition apparatus 2, and present the result on the output apparatus 3. In this case, the diagnostic result may be intuitively offered to the patient through the output apparatus 3 provided on the image acquisition apparatus 1”; ¶53: “The automatic recognition apparatus 2 may include the artificial neural network 10A”; the automatic recognition apparatus can be arranged in a remote sever as disclosed in ¶51 of Wang); but does not explicitly teach the device receives a recommendation determined by the artificial intelligence on the remote server, the recommendation including a suggestion to perform one or more additional tests to be done by the device to increase a potential accuracy of the proposed diagnosis.
In a related art, Krishnan teaches: receives a recommendation determined by the artificial intelligence on the remote server, the recommendation including a suggestion to perform one or more additional tests to be done by the device to increase a potential accuracy of the proposed diagnosis (¶22: “FIG. 1 illustrates a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information (1) and (2) of a subject patient to provide diagnostic assessments and recommendations and other decision support to assist a physician in various aspects of physician workflow with respect to the subject patient. The CAD system (10) uses machine learning methods that enable the CAD system (10) to continually learn to analyze the patient information (1, 2) and continually provide more accurate diagnostic assessments and/or decisions to assist physician workflow.”; ¶69: “For each new patient, the mapping M will provide a corresponding binary output that describes which tests are recommended for this patient.”; Krishnan discloses supplying recommended tests to assist with diagnostic assessments, which range from additional imaging or biopsy tests. The CAD system of Krishnan utilizes machine learning and artificial intelligence that can be arranged in the remote sever disclosed in Wang) for automatically determining a recommended test to improve diagnostic accuracy.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the above teachings of Krishnan to incorporate the determination of a recommendation for additional tests through machine learning. The motivation in doing so would lie in automated determination of the ideal tests that would increase the accuracy of a diagnosis. 
Regarding Claim 3, Wang, in view of Krishnan, teaches: the device of claim 1, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to receive an accuracy indicator indicating the potential accuracy of the proposed diagnosis (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”; probability is a measure of accuracy for classification results).
Regarding Claim 4, Wang, in view of Krishnan, teaches: the device of claim 3, wherein the accuracy indicator is within a range having a minimum score and maximum score (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 5, Wang, in view of Krishnan, teaches: the device of claim 4, wherein the minimum score indicates less certainty and the maximum score indicates more certainty regarding the potential accuracy of the proposed diagnosis (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 6, Wang, in view of Krishnan, teaches: the device of claim 1, wherein the proposed diagnosis is a multi-class classification (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 7, Wang, in view of Krishnan, teaches: the device of claim 1, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to receive a second diagnosis from a referral service (Wang: ¶50: “a screening report provided by the automatic recognition apparatus 2 may be taken as the primary rating, and then a doctor may make secondary rating based on the screening report. Therefore, a screening result of lesions may be obtained more accurately and reliably.”).
Regarding Claim 8, Wang, in view of Krishnan, teaches: a device (Wang: Abstract: “Some embodiments of the disclosure provide a diabetic retinopathy recognition system (S) based on fundus image.”) configured to process a fundus image of a patient, the device comprising: at least one processor; and at least one system memory encoding instructions which, when executed by the at least one processor (Wang: ¶133: “all or part of the steps in the above embodiments can be completed by a program to instruct related hardware, and the program can be stored in a computer readable storage medium.”; related hardware includes processors or processing units as computer readable storage mediums are commonly coupled with processors), cause the device to: receive an image of a fundus of the patient, the image of the fundus captured by a second device; (Wang: ¶44: “the image acquisition apparatus 1 is not particularly limited, as long as the apparatus is capable of acquiring fundus images. For example, a desktop fundus camera (or video camera), a handheld fundus camera (or video camera), or the like may be used.”); receive contextual data associated with the image (Wang: ¶71: “the adjustment unit 112 may also perform other processing on a fundus image including, for example, distinguishing a fundus area from a patient information area in a fundus image (e.g., some fundus images may include names, medical insurance numbers, and the like), and resizing fundus images processed by different fundus camera devices using different algorithms to solve problem such as uniformizing fundus background”); use artificial intelligence to develop a proposed diagnosis based upon the image and the contextual data; and (Wang: ¶49: “the output apparatus 3 may receive the processing result of the automatic recognition apparatus 2, and present the result on the output apparatus 3. In this case, the diagnostic result may be intuitively offered to the patient through the output apparatus 3 provided on the image acquisition apparatus 1”; Wang: ¶53: “The automatic recognition apparatus 2 may include the artificial neural network 10A”); and suggest one or more additional tests using the artificial intelligence, the one or more additional tests to be done by the second device to increase a potential accuracy of the proposed diagnosis  (Krishnan: ¶22: “FIG. 1 illustrates a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information (1) and (2) of a subject patient to provide diagnostic assessments and recommendations and other decision support to assist a physician in various aspects of physician workflow with respect to the subject patient. The CAD system (10) uses machine learning methods that enable the CAD system (10) to continually learn to analyze the patient information (1, 2) and continually provide more accurate diagnostic assessments and/or decisions to assist physician workflow.”; Krishnan: ¶69: “For each new patient, the mapping M will provide a corresponding binary output that describes which tests are recommended for this patient.”; Krishnan discloses supplying recommended tests to assist with diagnostic assessments, which range from additional imaging or biopsy tests. The CAD system of Krishnan utilizes machine learning and artificial intelligence that can be arranged in the remote sever disclosed in Wang).
Regarding Claim 10, Wang, in view of Krishnan, teaches: the device of claim 8, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to calculate an accuracy indicator indicating the potential accuracy of the proposed diagnosis (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 11, Wang, in view of Krishnan, teaches: the device of claim 10, wherein the accuracy indicator is within a range having a minimum score and maximum score (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 12, Wang, in view of Krishnan, teaches: the device of claim 11, wherein the minimum score indicates less certainty and the maximum score indicates more certainty regarding the potential accuracy of the proposed diagnosis (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 13, Wang, in view of Krishnan, teaches: the device of claim 8, wherein the proposed diagnosis is a multi-class classification (Wang: ¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 14, Wang, in view of Krishnan, teaches: the device of claim 8, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to forward the image to a referral service for a second diagnosis (Wang: ¶50: “a screening report provided by the automatic recognition apparatus 2 may be taken as the primary rating, and then a doctor may make secondary rating based on the screening report. Therefore, a screening result of lesions may be obtained more accurately and reliably.”).
Regarding Claim 15, and 17-20, Claims 15-20 recites a method that is implemented by the device of Claims 8, 10-12, and 14. Therefore, the rejections of Claims 8, 10-12, and 14 are equally applied (See Wang: Figure 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668